UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7386



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RUFUS HOUSER, a/k/a Pookie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Frederick P. Stamp,
Jr., District Judge. (CR-95-12)


Submitted:   February 9, 2005               Decided:   March 16, 2005


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rufus Houser, Appellant Pro Se. Paul Thomas Camilletti, OFFICE OF
THE UNITED STATES ATTORNEY, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rufus Houser, a federal prisoner, seeks to appeal the

district court’s order denying relief on his motion to vacate

judgment   pursuant     to   28    U.S.C.    §   2255   (2000),     which    Houser

attempted to bring under Fed. R. Civ. P. 60(b).                 An appeal may not

be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).          A certificate of appealability will

not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”                    28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating    that    reasonable         jurists     would    find    that   his

constitutional   claims      are    debatable     and   that     any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Houser has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

           Additionally, we construe Houser’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 540 U.S. 995 (2003).                    In order


                                     - 2 -
to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on   collateral       review;   or   (2)    newly

discovered evidence sufficient to establish that no reasonable fact

finder    would   have    found     the     movant     guilty.      28    U.S.C.

§§ 2244(b)(3)(C), 2255 (2000).         Houser’s claim does not satisfy

either of these conditions.         Therefore, we decline to authorize

Houser to file a successive § 2255 motion.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                     DISMISSED




                                    - 3 -